Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 1 of 15 PageID 107




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

DYTRELL JONES,

        Plaintiff,

v.                                                CASE NO.: 3:21-cv-179-MMH-JBT

FLORIDA DEPARTMENT OF
CORRECTIONS, et al,

      Defendants.
______________________________/

                               MOTION TO DISMISS

        The Defendants Parris, Polk, Carter, and the Secretary of the Florida

Department of Corrections, by and through the undersigned counsel, moves the Court

to dismiss all or part of Plaintiff’s operative complaint (Doc. 1), and in support of the

Defendants’ position, state the following:

                                      Background

        1.     The Plaintiff, Dytrell Jones DC# M75660, is an inmate in the custody of

the Florida Department of Corrections (“FDC”) since March 20, 2013 for various

felonies and is expected to be released on June 10, 2030. The Plaintiff is currently

housed at Lake Correctional Institution in Clermont, Florida. 1

        2.     On February 23, 2021, this case was transferred from the Northern

District – Tallahassee division to the Middle District – Jacksonville division. Doc. 19.



1
    See FDC’s inmate search: http://www.dc.state.fl.us/offendersearch/
                                             1
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 2 of 15 PageID 108




      3.     Defendants Parris and Polk were served on March 9, 2021. Docs. 23-24.

Defendant Carter was served on March 10, 2021. Doc. 25. The Secretary of the

Florida Department of Corrections was served on March 22, 2021. Doc. 26. The

Court ordered the Defendants to file their responsive pleading by June 11, 2021. Doc.

28.

                           Plaintiff’s Factual Allegations

      4.     The Plaintiff alleges that he is an S-3 mental health inmate, who is

mentally impaired “with an extraordinary[ly] extensive severe mental health record.”

Doc. 1 at 5. On February 7, 2020, the Plaintiff was housed at Hamilton Correctional

Institution Annex (“Hamilton”) in administrative confinement “under investigation

pending no disciplinary actions.” Id. The Plaintiff alleges that while in Golf dormitory

in cell 2209L, the toilet continuously clogs limiting his ability to use it. Id. A foul

smell emanates from the sink throughout the day and that insects crawl out of it. Id.

The sink spigot has green, white, and black mold or mildew on it, and the tap water

from this spigot is his only source of water outside of his three meals a day. Id. The

Plaintiff is confined to his cell for 24 hours a day excluding callouts, three showers a

week, and one a week outdoor recreation. Id.

      5.     Defendant Polk is the Warden of Hamilton; Defendant Parris is the

Assistant Warden of Hamilton; Defendant Carter is a Major at Hamilton; and

Defendant Inch is the Secretary of the Florida Department of Corrections. Id. at 2-3.

All Defendants are sued in their official and individual capacities. Id.



                                           2
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 3 of 15 PageID 109




       6.     The Plaintiff alleges that Polk and Parrish conducted inspections at least

once a week and they are aware of the prison’s conditions due to their inspections and

through Plaintiff’s complaints and grievances. Id. at 5-6. The Plaintiff alleged that on

an unknown date Carter instructed the Plaintiff stand under a cell light “in a bias

manner” that caused the Plaintiff to “experience spontaneous psychotic episodes” and

“uncontrollable outbursts.” Id. at 6.

       7.     In August 2020, the Plaintiff declared a psychological emergency due to

the “filth of confinement.” Id. Upon returning to his cell, Plaintiff’s cellmate refused

to permit the Plaintiff into the cell and the Plaintiff was placed “in the mildew infested

[showers]2 for nearly 8 hours if not more.” Id.

       8.     Sometime after August 2020, the Plaintiff was moved to Cell H-3106 in

H-dormitory and the Plaintiff’s alleges that he is breathing in that cell’s mold and

mildew, which is “caked up in the window and cell vent.” Id. The Plaintiff alleges

that insects and rodents are entering his cell, and that his cell has not been cleaned and

that Parrish, Polk, and Carter have ignored the Plaintiff’s attempts to remedy the

situation. Id. at 7.

       9.     In one undated event, the Plaintiff “went into a psychotic episode yelling

‘I can get sick drinking from this mildew infested sink. I am a Human and deserved to

be treated like one. What are [y’all] inspecting every week…[Y’all walk by like [y’all]

are scientist studying lab rats that are being tested. Id. In his complaint, the Plaintiff


2
  The Defendants assume that the Plaintiff misspelled the word “shows” when he
intended to write “showers.”
                                            3
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 4 of 15 PageID 110




alleges that Carter utilized chemical agents on the Plaintiff and placed him on property

restrictions for five days, however, it is unclear whether the use of chemical agents by

Carter occurred before or after the previously referenced psychotic episode. Id.

       10.   On another unknown date, the Plaintiff alleges that he contracted a skin

infection “from the filth” and was treated with calamine lotion and therapeutic gel

shampoo. Id. at 7-8. The Plaintiff alleges that this infection caused “excruciating

pain.” Id. at 8. The Plaintiff also experienced episodic psychotic outburst caused by

“not being able to cope with the continuum conditions of filth, insects, and attitudes

of [the Defendants].” Id.

       11.   For relief, the Plaintiff requests $150,000 from each defendant in their

individual capacities; $100,000 in punitive damages from each defendant in their

individual capacities; nominal damages, and injunctive relief for an “adequate

sanitation procedure to further prevent inhumane living conditions in confinement.”

Id. at 11.

                             Motion to Dismiss Standard

       “In order to survive a motion to dismiss, a complaint must contain sufficient

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S 544, 570, 127 S. Ct. 1955 (2007)).             The plausibility

requirement requires more than the possibility that a defendant acted unlawfully.

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). A complaint that merely

pleads facts consistent with liability does not meet the plausibility standard. Iqbal, 556
                                            4
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 5 of 15 PageID 111




U.S. at 678 (citing Twombly, 550 U.S. at 557). In order to meet the plausibility

standard, facts must instead raise a right to relief above the speculative level. Twombly,

550 U.S. at 555. This is because the federal pleading rules require a complaint to

provide sufficient notice to a defendant regarding the causal connection between the

defendant and the plaintiff’s claim, so that a “largely groundless claim” does not

proceed through discovery and “take up the time of a number of other people…” Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 347, 125 S. Ct. 1627 (2005).

      Conclusory factual allegations, unwarranted deductions, claims that are

internally inconsistent or can be disproven by facts of which the court can take judicial

notice and legal conclusions are not accepted as true for the purposes of a motion to

dismiss. Ellen S. v. Fla. Bd. of Bar Examiners, 859 F. Supp. 1489, 1492 (S.D.Fla.

1994) (citations omitted); see Marsh v. Butler County, Ala., 268 F.3d 1014, 1036, 1036

n.16 (11th Cir. 2001) (“In the light of the usual pleading requirements of Fed. Rule

Civil Proc. 8(a), unsupported conclusions of law or of mixed fact and law have long

been recognized not to prevent a Rule 12(b)(6) dismissal”). “[A] plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555.          “‘[N]aked assertions’ devoid of ‘further factual

enhancement’” or “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Iqbal, 129 S. Ct. at 1949 (quoting and

citing Twombly, 550 U.S. at 555, 557) (emphasis added). Conclusory or unsupported



                                            5
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 6 of 15 PageID 112




statements, without more, are insufficient to show a right to relief. Iqbal, supra;

Twombly, supra.

      While pro se litigants are entitled to the benefit of having their pleadings liberally

construed, a court cannot “act as de facto counsel for a party” or “rewrite an otherwise

deficient pleading in order to sustain an action.” GJR Investments, Inc. v. County of

Escambia, Fla., 132 F. 3d 1359, 1369 (11th Cir. 1998) (overruled on other grounds by

Iqbal). Dismissal is also warranted if, assuming the truth of the factual allegations of

the complaint, there is a dispositive legal issue which precludes relief. Neitzke v.

Williams, 490 U.S. 319, 326, 109 S. Ct. 1827 (1989).

      The language of 42 U.S.C. § 1983 plainly “requires proof of an affirmative

causal connection between the official act or omission complained of and the alleged

constitutional deprivation.” Bailey v. Board of County Commisioners of Alachua

County, 956 F.2d 1112, 1124 (11th Cir. 1992), cert. denied, 506 U.S. 832, 113 S. Ct.

98 (1992). “One cannot be held liable for the actions and/or inactions of others, but

can only be held responsible if he participated in the deprivation of Plaintiff’s

constitutional rights or directed such action and/or omission that resulted in such

deprivation.” Schebel v. Charlotte County, 833 F.Supp. 889, 891 (M.D.Fla. 1993).

      Eleventh Amendment Immunity

      The Plaintiff sued the Defendants in their official capacities and he appears to

only asks for compensatory and punitive damages on individual capacity claims,

however, to the extent that the Plaintiff’s claims may be construed as requesting

compensatory and punitive damages against as the Defendants as FDC employees in
                                            6
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 7 of 15 PageID 113




their official capacities, then such claims are deemed to be a suit against the state for

Eleventh Amendment purposes. Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71, 109 S.Ct. 2304, 105 L.Ed.2d 45, 58 (1989). Absent waiver or express congressional

abrogation, neither of which is present in this case, the Eleventh Amendment prohibits

a suit for damages brought by a private individual against a state in federal court.

Federal Maritime Comm’n v. South Carolina State Ports Auth., 535 U.S. 743, 122

S.Ct. 1864, 152 L.Ed.2d 962 (2002); Kentucky v. Graham, 473 U.S. 159, 167 n. 14,

105 S.Ct. 3099, 87 L.Ed.2d 114 (1985); Gamble v. Florida Dep’t of Health and

Rehabilitative Services, 779 F.2d 1509, 1511 (11th Cir. 1986). Eleventh Amendment

immunity extends also to state agents and state instrumentalities (Regents of the Univ.

of California v. Doe, 519 U.S. 425, 429, 117 S.Ct. 900, 137 L.Ed.2d 55 (1997)) and

arms of the state as well as state officials. Mt. Healthy City Sch. Dist. Bd. Of Educ. v.

Doyle, 429 U.S. 274, 280, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). Based upon the

foregoing, any claims for compensatory and punitive damages against Defendants in

in their official capacities should be dismissed.

      Injunctive Claims are Moot

      The basis for the Plaintiff’s claims are the conditions at Hamilton. See generally

Doc. 1. A review of the FDC’s inmate search website states that the Plaintiff is

currently housed at Lake Correctional Institution in Clermont, Florida, which is

approximately 158 miles south of Hamilton. The Plaintiff seeks injunctive relief

against the Secretary for “adequate sanitation procedure to further prevent inhumane

living conditions in confinement.”       Doc. 1 at 11.     These “adequate sanitation
                                            7
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 8 of 15 PageID 114




procedures” are allegedly because of filthy or inhumane prison conditions at

Hamilton. See generally Doc. 1.

      To obtain a permanent injunction, a party must show: (1) that he has prevailed

in establishing the violation of the right asserted in his complaint; (2) there is no

adequate remedy at law for the violation of this right; (3) irreparable harm will result

if the court does not order injunctive relief; and (4) if issued, the injunction would not

be adverse to the public interest. Thomas v. Bryant, 614 F.3d 1288, 1318 (11th

Cir.2010). However, a request for injunctive relief may be moot if “(1) it can be said

with assurance that there is no reasonable expectation that the alleged violation will

recur; and (2) interim relief or events have completely and irrevocably eradicated the

effects of the alleged violation.” Addison v. Forest Service of the U.S. Department of

Agriculture, 108 F.Supp.2d 1365, 1368 (M.D.Fla. July 17, 2000). The Plaintiff is

entitled to injunctive relief only on a showing of “real and immediate – as opposed to

a merely conjectural threat or hypothetical – threat of future injury.” Wooden v. Bd. of

Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1284 (11th Cir. 2001) (emphasis in

original). Mootness is a question of law, to be decided de novo by the courts. See, Hall

v. Secretary, Alabama, 902 F. 3d 1294, 1297 (11th Cir. 2018) (quoting Via Mat Int’l

S. Am. Ltd. v. United States, 446 F.3d 1258, 1262 (11th Cir. 2006)). The doctrine of

mootness derives directly from the Article III case-or-controversy limitation because

“an action that is moot cannot be characterized as an active case or controversy.” Id.

“[A] case is moot when it no longer presents a live controversy with respect to which

the court can give meaningful relief.” Id. at 1336.
                                            8
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 9 of 15 PageID 115




       The Plaintiff regularly receives or is given access to cleaning supplies. Doc. 1

at 14. According to the Florida Administrative Code (“F.A.C.”) Ch. 33-601.800(6)(f),

a close management inmate, such as the Plaintiff, is responsible for the sanitation of

his cell. Any inmate who does not properly clean their cell may receive disciplinary

reports for failure to maintain an acceptable level of hygiene in their housing area with

penalties of up to 15 days of loss gain time. Ch. 33-601.314(1)(d)(8-2), F.A.C. The

Secretary’s position is that the Plaintiff will continue to receive the necessary cleaning

supplies with or without an injunction because all cells, including the Plaintiff’s, must

be periodically cleaned by the inmates to avoid or minimize the spread of any

pathogens or vermin. As such there is no controversy to adjudicate as the Plaintiff’s

sanitation of Plaintiff’s cell is wholly within his responsibility as a close management

inmate and the appropriate cleaning are supplied, or alternatively, the Plaintiff’s

requests for injunctive relief are moot as the Plaintiff was transferred to a different

facility.

       Lack of Physical Injury

       The Plaintiff alleges that he suffered from “spontaneous psychotic episodes”

and “uncontrollable outbursts.” Id. at 6. In August 2020, the Plaintiff declared a

psychological emergency due to the “filth of confinement.” Id. In one undated event,

the Plaintiff “went into a psychotic episode yelling ‘I can get sick drinking from this

mildew infested sink. I am a Human and deserved to be treated like one”. Id. In his

complaint, the Plaintiff alleges that Carter utilized chemical agents on him, but he fails

to allege any specific injuries relating to that event. The Plaintiff alleges that this
                                            9
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 10 of 15 PageID 116




 infection caused “excruciating pain.” Id. at 8. The Plaintiff also experienced other

 psychotic outbursts caused by “not being able to cope with the continuum conditions

 of filth, insects, and attitudes of [the Defendants].” Id.

         The Plaintiff is not entitled to any compensatory damages. because he lacks a

  physical injury as defined by 1997(e), which states:

       “No Federal civil action may be brought by a prisoner confined in a jail,
       prison, or other correctional facility, for mental or emotional injury
       suffered while in custody without a prior showing of physical injury or the
       commission of a sexual act . . . .”

  42 U.S.C. § 1997e(e). A prisoner, even though he has alleged a viable constitutional

  claim, is prevented from seeking compensatory damages in the absence of physical

  injury pursuant to § 1997e(e) while in custody. Smith v. Allen, 502 F.3d 1255, 1271

  (11th Cir. 2007), abrogated on other grounds by Sossamon v. Texas, 563 U.S. 277

  2011). “[T]o avoid dismissal under § 1997e(e), a prisoner’s claims for emotional or

  mental injury must be accompanied by allegations of physical injuries that are

  greater than de minimis.” Mitchell v. Brown & Williamson Tobacco Corp., 294

  F.3d 1309, 1312–13 (11th Cir. 2002).

       The     Plaintiff's   alleged   mental     episodes    or   outbursts   reflect   a

 somatic manifestation of emotional distress, rather than a distinct physical injury as

 required for monetary damages under Section 1997e(e). See Davis v. District of

 Columbia, 158 F.3d 1342, 1349 (D.C.Cir.1998) (characterizing a psychiatrist's

 assertion of weight loss as a “somatic manifestation of emotional distress” rather than

 a “physical injury” under § 1997e(e)). Numerous courts have held that a prisoner

                                             10
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 11 of 15 PageID 117




 cannot       satisfy §1997e(e) by    alleging        only    that     he      suffered    from

 the physical manifestations of mental or              emotional injuries. See            Davis,

 supra (affirming sua sponte dismissal of prisoner's civil rights action despite prisoner's

 affidavit stating that he suffered weight loss, appetite loss, and insomnia after

 disclosure    of   his   medical    status;    the    language      and    purpose   of Section

 1997e(e) “preclude       reliance   on        the    somatic manifestations of       emotional

 distress”); Pearson v. Welborn, 471 F.3d 732, 744 (7th Cir.2006)(stating that an

 “unelaborated claim” of a loss involving 50+ pounds “is insufficient to support [the

 inmate's] assertion that he suffered ‘physical injury’ “ for purposes of § 1997e(e)); Van

 Wyhe v. Reisch, 536 F.Supp.2d 1110, 1126 (D.S.D.2008) (“Loss of weight is not a

 ‘physical injury’ for purposes of the PLRA.” (citations omitted)), reversed in part on

 other grounds, 581 F.3d 639 (8th Cir.2009); Plasencia v. California, 29 F.Supp.2d

 1145, (C.D.Cal.1998) (“The Court finds that weight loss is insufficient to constitute a

 prior physical injury under PLRA.”); see also Murray v. Edwards Cnty. Sheriff's

 Dep't, 453 F.Supp.2d 1280, 1292 (D.Kan.2006) (“weight loss in itself has been deemed

 to be insufficient to demonstrate physical injury under the PLRA” (citations omitted)).

 See also Daniels v. Field Operations Manager Upton, 2016 WL 4491844, (S.D.Ga.

 August 26, 2016) and Miller v. Balwin County, 2013 WL 1499566 (S.D.Ala. March

 15, 2013).

       Construing the Plaintiff’s allegations liberally, he alleges that the physical

 manifestations of his alleged mental illness are injuries that entitled him to monetary

 damages. These manifestations of mental or emotional injuries cannot support claims
                                                11
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 12 of 15 PageID 118




 for damages under 42 U.S.C. § 1997e(e). Plaintiff is prohibited under the PLRA from

 bringing his claims for compensatory, general, and presumed damages. Harris I, 190

 F.3d at 1287–88 (affirming district court's dismissal of claims for compensatory

 damages as barred by § 1997e(e)), reinstated on reh'g, Harris II, 216 F.3d at 972; see

 also Al-Amin v. Smith, 637 F.3d 1192 (11th Cir.2011) (holding that “the overall tenor

 of Harris and its progeny, when taken together, unmistakably supports” the conclusion

 that § 1997e(e) applies to constitutional claims and precludes the recovery of

 compensatory damages in the absence of the requisite physical injury).

       The only physical injury alleged by Plaintiff is that he contracted a skin infection

 “from the filth” and was treated with calamine lotion and therapeutic gel shampoo.

 Doc. 1 at 7-8. However, a “laundry list of ailments, even if proven, do not rise to the

 level of serious physical injury (nor a constitutional violation).” McGhee v. Escambia

 County, 2021 WL 640248 at *3 (N.D. Fla. January 15, 2021) citing O’Connor v.

 Secretary, Florida Department of Corrections, 732 F.Appx. 768, 770 (11th Cir. 2018).

 See also Thompson v. Secretary, Florida Department of Corrections, 551 F. App'x 555

 at 557 n.3 (describing an approach of asking whether the injury would require a free

 world person to visit an emergency room or doctor) (citing Luong v. Hatt, 979 F. Supp.

 481, 486 (N.D. Tex. 1997) (“A physical injury is an observable or diagnosable medical

 condition requiring treatment by a medical care professional. It is not a sore muscle,

 an aching back, a scratch, an abrasion, a bruise, etc., which lasts even up to two or

 three weeks.”)). In Oliver v. Whitehead, 2017 WL 26860 at *14 (M.D. Fla. January

 3, 2017), that Court held that an inmate’s rash obtained from dirty laundry “does not
                                            12
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 13 of 15 PageID 119




 constitute an injury in the constitutional sense.” In Daughtry v. Moore, 2009 WL

 1151858 at *5 (S.D. Ala. April 27, 2009), the Court found that a rash, described as

 bumps on the inmate’s neck and shoulders, did not constitute a physical injury under

 § 1997e(e). See also Dolberry v. Levine, 567 F.Supp.2d 413, 418 (W.D.N.Y.2008)

 (“Although plaintiff does allege that he suffered a skin rash due to the lack of showers,

 that is a de minimis injury that does not give rise to a claim.”); Holder v. Hebert, 2007

 WL 4299996 at 3 (W.D.La. Nov. 8, 2007) (rash on legs is a de minimus physical

 injury.). The Plaintiff’s rash, which was treated, is a de minimis injury, and does not

 rise to a constitutional violation.

          Failure to State A Claim

          All federal circuits (except the Federal Circuit) have recognized that the

 deprivation of basic sanitary conditions can constitute an Eighth Amendment

 violation. See Budd v. Motley, 711 F.3d 840, 843 (7th Cir. 2013) (per curiam)

 (“[A]llegations of unhygienic conditions, when combined with the jail's failure to

 provide detainees with a way to clean for themselves with running water or other

 supplies, state a claim for relief.”); DeSpain v. Uphoff, 264 F.3d 965, 974 (10th Cir.

 2001).     Parrish v. Johnson, 800 F.2d 600, 609 (6th Cir. 1986) (“[T]he Eighth

 Amendment protects prisoners from being ... denied the basic elements of hygiene.”)

 (quotation omitted); Green v. McKaskle, 788 F.2d 1116, 1126 (5th Cir. 1986) (“[A]

 state must furnish its prisoners with reasonably adequate ... sanitation ... to satisfy [the

 Eighth Amendment's] requirements.”) (quotation and alteration omitted); Hoptowit

 v. Spellman, 753 F.2d 779, 784 (9th Cir. 1985) (noting that the failure to provide
                                             13
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 14 of 15 PageID 120




 “minimally sanitary”        conditions   “amounts     to   a   violation    of   the   Eighth

 Amendment”); Hawkins v. Hall, 644 F.2d 914, 918 (1st Cir. 1981) (explaining that

 prison conditions “must be sanitary”) (quotation omitted); Hite v. Leeke, 564 F.2d

 670,   672   (4th    Cir.    1977) (recognizing    that    “the   denial   of    decent   and

 basically sanitary living conditions and the deprivation of basic elements of hygiene”

 can violate the Eighth Amendment) (quotation omitted).

        As previously stated, the cleanliness of Plaintiff’s cell is strictly his responsibility

 as a close management prisoner. Ch. 33-601.800(6)(f), Florida Administrative Code.

 Any inmates who do not properly clean their cells receive disciplinary reports for

 failure to maintain acceptable level hygiene of their housing area with penalties up to

 15 days of loss gain time. Ch. 33-601.314(1)(d)(8-2), Florida Administrative Code. In

 the grievance the Plaintiff attached his complaint, the prison’s response was that he

 regularly receives or is given access to cleaning supplies and that he is

 “enourage[ed]..to utilize the caustics given to clean and sanitize [his] assigned cell.”

 Doc. 1 at 14. See Budd, supra at 843. The Plaintiff does not allege that the prison

 failed to provide cleaning supplies. If the Plaintiff fails to comply with the rules and

 regulations of the prison, that is not the fault of any of the Defendants. For the

 foregoing reasons, the Plaintiff’s Complaint fails to state a claim against the

 Defendants for violation of the Plaintiff’s constitutional rights, and the complaint

 should be dismissed with prejudice.




                                               14
Case 3:21-cv-00179-MMH-JBT Document 31 Filed 06/18/21 Page 15 of 15 PageID 121




                                       Respectfully submitted,

                                       ASHLEY MOODY
                                       ATTORNEY GENERAL

                                       /s/ Omar J. Famada
                                       Omar J. Famada
                                       Assistant Attorney General
                                       Florida Bar No. 94467
                                       Office of the Attorney General
                                       The Capital, PL-01
                                       Tallahassee, Florida 32399-1050
                                       Telephone: (850)414-3636

                          CERTIFICATE OF SERVICE

       On June 21, 2021, I certify that a true and correct copy of the foregoing was

 electronically filed with the Clerk of Court using CM/ECF and furnished by U. S.

 Mail, and/or electronic delivery to: Dytrell Jones, DC# M75660, Lake Correctional

 Institution, 19225 U.S. Highway 27, Clermont, Florida 34715.

                                       /s/ Omar J. Famada
                                       Omar J. Famada




                                         15
